DETAILED ACTION
Applicants’ filing of December 28, 2020, in response to the action mailed September 28, 2020, is acknowledged.  It is acknowledged that claim 28 has been cancelled, claims 22-27 and 29 have been amended, and claim 30 has been added.  Claims 22-27 and 29-30 are pending.  
The elected invention is directed to a method disrupting a polypeptide-polypeptide interaction, the method comprising:
expressing in a cell 
a first recombinant fusion protein comprising a kinase fused to a bait polypeptide, and 
a second recombinant fusion protein comprising a protein domain comprising a reporter phosphorylation site, wherein the protein domain is fused to a prey polypeptide; and 
wherein the bait polypeptide and the prey polypeptide allow the first and second recombinant fusion proteins to form a cytoplasmic protein complex; 

determining the phosphorylation of the reporter phosphorylation site in the presence of and in the absence of at least one compound candidate which disrupts the interaction between the bait and prey polypeptides wherein,
the first fusion protein is the Tyk2-RTp66 fusion protein set forth by the following, with residues 1 -599 being the Tyk2 portion and residues 600-1164 being RTp66:
ITQLSHLGQGTRTNVYEGRLRVEGSGDPEEGKMDDEDPLVPGRDRGQELRWLKVLDPSHHDIA LAFYETASLMSQVSHTHLAFVHGVCVRGPENIMVTEYVEHGPLDVWLRRERGHVPMAWKMWAQ QLASALSYLENKNLVHGNVCGRNILLARLGLAEGTSPFIKLSDPGVGLGALSREERVERIPWLA PECLPGGANSLSTAMDKWGFGATLLEICFDGEAPLQSRSPSEKEHFYQRQERLPEPSCPQLATL TSQCLTYEPTQRPSFRTILRDLTRLQPHNLADVLTWPDSPASDPTVFHKRYLKKIRDLGEGHF GKVSLYCYDPTNDGTGEMVAVKALKADCGPQHRSGWKQEIDILRTLYHEHIIKYKGCCEDQGEK SLQLVMEYVPLGSLRDYLPRHSIGLAQLLLFAQQICEGMAYLHAQHYIHRDLAARNVLLDNDRL VKIGDFGLAKAVPEGHEYYRVREDGDSPVFWYAPECLKEYKFYYASDVWSFGVTLYELLTHCDS SQSPPTKFLELIGLAQGQMTVLRLTELLERGERLPRPDKCPCEVYHLMKNCWETEASFRPTFEN LIPILKTVEEKYQGQAPSVFSVCEFGSSPISPIETVPVKLKPGMDGPKVKQWPLTEEKIKALVE ICTEMEKEGKISKIGPENPYNTPVFAIKKKDSTKWRKLVDFRELNKRTQDFWEVQLGIPHPAGL KQKKSVTVLDVGDAYFSVPLDKDFRKYTAFTIPSINNETPGIRYQYNVLPQGWKGSPAIFQCSM TKILEPFRKQNPDIVIYQYMDDLYVGSDLEIGQHRTKIEELRQHLLRWGFTTPDKKHQKEPPFL WMGYELHPDKWTVQPIVLPEKDSWTWDIQKLVGKLNWASQIYAGIKVRQLCKLLRGTKALTEV VPLTEEAELELAENREILKEPVHGVYYDPSKDLIAEIQKQGQGQWTYQIYQEPFKNLKTGKYAR MKGAHTNDVKQLTEAVQKIATESIVIWGKTPKFKLPIQKETWEAWWTEYWQATWIPEWEFVNTP PLVKLWYQLEKEPIIGAETFYVDGAANRETKLGKAGYVTDRGRQKWPLTDTTNQKTELQAIHL ALQDSGLEVNIVTDSQYALGIIQAQPDKSESELVSQIIEQLIKKEKVYLAWVPAHKGIGGNEQV DGLVSAGIRKVL
	the second fusion protein is a fusion between gp130 and RTp51. The gp130-RTp51 is as set forth below. Residues 1-1592 -4-87 being the gp130 portion and remainder of the residues being RTp51. The arrangement of the components is as follows: Phosphorylation domain -Prey.

disruption is accomplished by any single or combination of compounds,
phosphorylation is detected by analysis of a luciferase reporter expression. 

	Claims 23, 27, and 29 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 22, 24-26 and 30, as encompassing the elected invention, are hereby considered.   
Effective Filing Date
The effective filing date granted for the instant claims is March 1, 2011, the filing date of GB 1103453.5, which disclosed the recited subject matter.
AIA -First Inventor to File Status
Based on the effective filing date of March 1, 2011 the present application is being examined under the pre-AIA , first to invent provisions.
Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of parent claims 22 and 30, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
 Based on the filing of a terminal disclaimer, rejection of claims 22 and 24-26 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US patent 10,280,410, is withdrawn. 
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 22 and 24 under 35 U.S.C. 112, first paragraph/enablement, for reasons set forth in the prior action, is maintained.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection, the basis for rejection under 35 USC 112, enablement, and the claims as amended, 
(A) Reply:	Said reviews are acknowledged.
(B) Expression of the first fusion protein is enabled. 
Mutant tyrosine kinases that are constituently active are well known in the art and specific examples are provided in the Specification. In addition, bait polypeptides are well known in the art and specific examples are provided in the Specification. Provided with these teachings a person of ordinary skill in the art at the time of the present application, given their knowledge and skill would have been enabled for expressing "a first recombinant fusion protein comprising a monomeric mutant tyrosine kinase fused to a bait polypeptide, wherein the monomeric mutant tyrosine kinase is continuously in the active state" as recited by amended claim 22.  
Reply:	Applicants’ assertion is acknowledged.
It is acknowledged that some specific, constituently active variants having a specific mutation of known naturally occurring tyrosine kinases are known. However, the claims are not limited to using said specific variants having a specific mutation of known naturally occurring tyrosine kinases.  The claims encompass using constituently active tyrosine kinases having any structure and any substrate specificity.  As explained in the prior action the genus of tyrosine kinases having any structure is essentially infinite and determining the sub-genus that can be used successfully represents undue experimentation. 
 (C) Expression of the second fusion protein is enabled. Protein domains comprising reporter phosphorylation sites are well known in the art and specific examples are provided in the Specification. In addition, prey polypeptides (different from the bait) are well known in the art and specific examples are provided in the Specification. Provided with these teachings a person of ordinary skill in the art at the time of the present application, given their knowledge and skill would have been enabled for expressing "a second recombinant fusion protein comprising a protein domain comprising a reporter phosphorylation site distinct from any phosphorylation site in the monomeric mutant tyrosine kinase, wherein the protein domain is fused to a prey polypeptide; wherein the bait an prey polypeptides are not identical" as recited by amended claim 22.
(C) Reply:	It is acknowledged that protein domains containing known phosphorylation motifs, which are phosphorylated by specific kinases, are known in the art.  It is also acknowledged that methods for detecting protein/protein interaction are also well known (e.g., the two hybrid system).  However, the identity of all motifs, having any structure, that can be phosphorylated by any tyrosine kinase, having any structure, is not known in the art.  As explained above in reply (B), the genus of tyrosine kinases having any structure is essentially infinite and determining the sub-genus that can be used successfully represents undue 
(D) Formation of complex between bait and prey is also enabled and well known in the art. Indeed, the entire purpose behind the concept of bait and prey is that they interact to form a complex. As there are a very large number of bait and prey polypeptides that are well known in the art, the formation of a complex assembled by their interaction is enabled.
(D) Reply:	It is acknowledged that some techniques for identifying protein/protein interaction (e.g., the two hybrid system) are known.  The use of a prey protein per se is not a basis for the instant rejection.
(E) The second step of the method is "determining the phosphorylation of the reporter phosphorylation site in the presence of and in the absence of at least one compound candidate which disrupts the interaction between the bait and prey polypeptides." Detection of phosphorylation is well known in the art and can be performed by a large number of different techniques, one or more of which are described in the Specification in detail. Further, chemical libraries provide a ready source of candidates which can be tested. As such, a person of ordinary skill in the art at the time of the present application could was enabled to perform the detection step.
(E) Reply:	It is acknowledged that methods for detection of phosphorylation are well known in the art.  Detecting phosphorylation does not form a basis for the instant rejection.
(F) In addition to the general well-known nature of these components and steps in the art, the Specification provides specific examples. For example, Examples 1-5 and Figures 2-6 of the PCT Publication (pages 16-18). Specifically, Example 1 (page 16) shows the detection of the interaction between HIV1 Reverse Transcriptase (RT) subunits in an assay that comprises mutant Tyk2 kinase fusion protein. As stated in the Specification, "the Tyk2 kinase domain phosphorylates the phosphorylation sites of gpl30. STAT3 transcription factors are recruited to these phosphorylated sites and are in tum phosphorylated by the Tyk2 kinase domain, which 
(F) Reply:	Examples 1-5 of applicants PCT Publication (WO2012/117031) disclose several examples using Tyk2(C) and one example using each of another Tyk (Jak2(C)) and Src(K).  Claims 22 and 24 are so broad as to encompass methods for disrupting any polypeptide-polypeptide interaction by expressing in a cell any first fusion protein having any structure comprising any tyrosine kinase and any second fusion protein comprising any motif that is  a phosphorylation site for said any tyrosine kinase. The three examples of tyrosine kinases, Tyk2(C), Jak2(C), and Src(K) disclosed by the specification are not sufficient to enable the skilled artisan to make and use any fusion protein comprising any continually active tyrosine kinase, having any structure, and phosphorylating any reporter phosphorylation site, having any structure, in any second fusion protein having any structure is not enabled by the prior art or the specification.  As explained in the prior action the genus of tyrosine kinases having any structure is essentially infinite and determining the sub-genus that can be used successfully represents undue experimentation. 
(G) Further, a person of ordinary skill in the art would have understood the structure of Tyk2 prior to the filing date of the present application and therefore found guidance for constructing the components of the claimed method. For example, the crystal structure of Tyk2 is seen from the Chrencik et al, JMB Volume 400, Issue 3, 16 July 2010, Pages 413-433 (https://pubmed.ncbi.nlm.nih. gov/204 78313/). 
(G) Reply:	It is acknowledged that a person of ordinary skill in the art would have understood the structure of Tyk2.  The structure of Tyk2 does not form a basis for the instant rejection.  Note that claims 25-26 and 30 are not rejected here. 
Written Description
Rejection of claims 22 and 24 under 35 U.S.C. 112, first paragraph/written description, for reasons set forth in the prior action, is maintained.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection, the basis for rejection under 35 USC 112, enablement, and the claims as amended, 
(A) Reply:	Said reviews are acknowledged.
(B) Each of the components of the first fusion protein are well known in the art.
Mutant tyrosine kinases that are constituently active are well known in the art and specific examples are provided in the Specification. In addition, bait polypeptides are well known in the art and specific examples are provided in the Specification. Provided with these teachings a person of ordinary skill in the art at the time of the present application would have concluded that "a first recombinant fusion protein comprising a monomeric mutant tyrosine kinase fused to a bait polypeptide, wherein the monomeric mutant tyrosine kinase is continuously in the active state" as recited by amended claim 22 was adequately describe.
(B) Reply:	Applicants’ assertion is acknowledged.
It is acknowledged that some specific, constituently active variants having a specific mutation of specific, known naturally occurring tyrosine kinases are described in the art. However, the claims are not limited to using said specific variants having a specific mutation of specific, known naturally occurring tyrosine kinases.  The claims encompass using constituently active tyrosine kinases having any structure and any substrate specificity.  As explained in the prior action the genus of tyrosine kinases having any structure is essentially infinite.  The sub-genus that can be used successfully, with any putative phosphorylation motif, is not described 
(C) Each of the components of the second fusion protein are also well known in the art. Protein domains comprising reporter phosphorylation sites are well known in the art and specific examples are provided in the Specification. In addition, prey polypeptides (different from the bait) are well known in the art and specific examples are provided in the Specification. Provided with these teachings a person of ordinary skill in the art at the time of the present application would have concluded that "a second recombinant fusion protein comprising a protein domain comprising a reporter phosphorylation site distinct from any phosphorylation site in the monomeric mutant tyrosine kinase, wherein the protein domain is fused to a prey polypeptide; wherein the bait an prey polypeptides are not identical" as recited by amended claim 22 was adequately described.
(C) Reply:	It is acknowledged that protein domains containing known phosphorylation motifs, which are phosphorylated by specific kinases, are known in the art.  It is also acknowledged that methods for detecting protein/protein interaction are also well known (e.g., the two hybrid system).  However, the identity of all motifs, having any structure, that can be phosphorylated by any tyrosine kinase, having any structure, is not known in the art.  The genus of tyrosine kinases having any structure is essentially infinite and the identity of the sub-genus that can be used successfully is not described by the prior art or the specification such that the skilled artisan would recognize applicants were in possession at the effective filing date herein.  It follows from there that the motifs that can be phosphorylated by all said tyrosine kinases are not described by the prior art or the specification such that the skilled artisan would recognize applicants were in possession at the effective filing date herein.
(D) Formation of complex between bait and prey is also enabled and well known in the art. Indeed, the entire purpose behind the concept of bait and prey is that they interact to form a 
(D) Reply:	It is acknowledged that some techniques for identifying protein/protein interaction (e.g., the two hybrid system) are known.  The use of a prey protein per se is not a basis for the instant rejection.
(E) The second step of the method is "determining the phosphorylation of the reporter phosphorylation site in the presence of and in the absence of at least one compound candidate which disrupts the interaction between the bait and prey polypeptides."  Detection of phosphorylation is well known in the art and can be performed by a large number of different techniques, one or more of which are described in the Specification in detail. Further, chemical libraries provide a ready source of candidates which can be tested. As such, a person of ordinary skill in the art at the time of the present application could was enabled to perform the detection step.
(E) Reply:	It is acknowledged that methods for detection of phosphorylation are well known in the art.  Detecting phosphorylation does not form a basis for the instant rejection.
 (F) In addition to general well-known nature of these components and steps in the art, the Specification provides specific examples. For example, Examples 1-5 and Figures 2-6 of the PCT Publication (pages 16-18). Specifically, Example 1 (page 16) shows the detection of the interaction between HIV1 Reverse Transcriptase (RT) subunits in an assay that comprises mutant Tyk2 kinase fusion protein. As stated in the Specification, "the Tyk2 kinase domain phosphorylates the phosphorylation sites of gpl30. STAT3 transcription factors are recruited to these phosphorylated sites and are in tum phosphorylated by the Tyk2 kinase domain, which results in their activation. Dimers of activated STAT3 transcription factors are able to bind the specific rP API promoter which drives the expression of a firefly luciferase reporter gene." (PCT publication at page 11).
Reply:	Examples 1-5 of applicants’ PCT Publication (WO2012/117031) disclose several examples using Tyk2(C) and one example using each of another Tyk (Jak2(C)) and Src(K).  However, claims 22 and 24 are so broad as to encompass methods for disrupting any polypeptide-polypeptide interaction by expressing in a cell a first fusion protein comprising any tyrosine kinase, having any structure and phosphorylation specificity, and a second fusion protein comprising any motif that is a phosphorylation site for said any tyrosine kinase. To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a very small number of species of the claimed genus of tyrosine kinases is disclosed and no correlation between structure and function for all tyrosine kinases, having any structure and phosphorylation specificity, is provided, the claims fail to satisfy the written description requirement.
 (G) Further, a person of ordinary skill in the art would have understood the structure of Tyk2 prior to the filing date of the present application and therefore found guidance for constructing the components of the claimed method. For example, the crystal structure of Tyk2 is seen from the Chrencik et al, JMB Volume 400, Issue 3, 16 July 2010, Pages 413-433 (https://pubmed.ncbi.nlm.nih. gov/204 78313/).
(G) Reply:	It is acknowledged that a person of ordinary skill in the art would have understood the structure of Tyk2.  The structure of Tyk2 does not form a basis for the instant rejection.  Note that claims 25-26 and 30 are not rejected.


Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 is allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652